Citation Nr: 1126970	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for venous insufficiency in the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from February 1980 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for chronic venous insufficiency in the left leg, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  The Veteran had chronic venous insufficiency diagnosed in service at a time relatively proximate to discharge; she has had symptoms of leg swelling since that time, and the chronic condition persists until the present day, manifesting with flare-ups that have required hospital treatments.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for chronic venous insufficiency in the left leg is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for venous insufficiency in the left leg is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for venous insufficiency in the left lower leg.  The claim on the merits is also granted based on the evidence of record.  Therefore, no further development is needed with respect to this appeal.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case alleges that she developed chronic venous insufficiency in the left leg while in active service.  Essentially, she contends that the condition developed toward the end of her many years of active service in the United States Air Force, and that it persisted subsequent to her discharge and is currently present.  The Veteran was initially denied service connection in an October 2002 rating decision, on the basis of there being no evidence of a current disability.  The Veteran did not appeal, and the decision became final within a year of notification to her.  Thus, the Veteran must submit new and material evidence in order to reopen her claim.  See 38 C.F.R. § 3.156.  

The Veteran has come forth with her petition to reopen, and contends that new and material evidence does exist to warrant such an action.  The RO, in a September 2006 rating decision, determined that new and material evidence did exist; however, it was unspecific as to what this evidence was.  Regardless, the Board must take each application to reopen in its own right, irrespective of the RO's actions, before addressing the merits of the underlying issue.  See Jackson v Principi, 265 F.3d 1366, 1369 (2001).  In this regard, the Board notes that the prior denial was based on there being no evidence of current disability.  The Veteran has since that time identified treatment at military facilities (she is a retiree), and VA has secured the identified records.  These include an October 2004 clinical note which document chronic venous insufficiency and lower extremity swelling without varicose veins.  A March 2006 emergency department entry from Willford Hall Medical Center (on Lackland AFB) also notes chronic lower extremity edema secondary to vascular insufficiency.  These records are new, in that they were not of record at the time of the initial denial, and are most certainly material, in that they present evidence of a current disability, which was unestablished at the time of the last final decision of record (and raises the possibility of substantiating the underlying claim).  See 38 C.F.R. § 3.156.  

Given the submission of evidence which establishes that a current disability is present, new and material evidence has been submitted, and the claim will be reopened.   

Analysis-Service Connection

As the decision above reopens the Veteran's claim, the Board will now address the merits of the claim for service connection for venous insufficiency in the left lower extremity.  

In service, the Veteran was treated for venous insufficiency.  Specifically, September 1998 service treatment records indicate bilateral lower extremity swelling.  In March 1999, the Veteran was diagnosed as having chronic venous insufficiency, and edema was noted at the same time with no varicose veins being present.  In May 1999, venous studies were normal; however, in June of that year, minimal edema was present although no significant venous insufficiency was noted.  

As noted above, the earliest indication of a post-discharge diagnosis of venous insufficiency is in October 2004.  The Veteran maintains that she had complaints of pain and swelling in the leg from the time of service forward, and that the insufficiency noted in service has been present ever since that time, with no resolution of the condition.  Although a VA examination in May 2006 did not reveal any current evidence of venous insufficiency, as noted above, a March 2006 entry from the emergency department at Willford Hall Medical Center did document that the condition was present. 

The Veteran is competent to report on that which comes to her through her senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In a time slightly prior to service discharge, she filed a claim for service connection for venous insufficiency based on swelling and pain in her lower leg.  Diagnosis of venous insufficiency was confirmed again in 2004, and although it apparently does not manifest as a daily condition, it has been noted to be sufficient enough to necessitate treatment at a hospital during a "flare-up" period in 2006.  The Veteran had numerous treatments for the condition in-service in the time a few years prior to discharge, and given her complaints and post-service treatment history, the Board is satisfied that there has been a continuity of symptomatology of this condition.  That is, the Board determines that the evidence supports a conclusion that the venous insufficiency diagnosed as chronic in service is the same disorder currently afflicting the Veteran.  As such, the requirements for service connection have been met and the claim will be granted.  See 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for venous insufficiency in the left leg is reopened.  

Entitlement to service connection for venous insufficiency in the left leg is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


